Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 45-88 are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham et al. (US 2015/0229013 A1) in view of Edington et al. (US 2014/0272504 A1).
Regarding claim 45, Birmingham et al. teach an apparatus comprising: a first electrode (110) having a first work function value; a second electrode (112) positioned proximal to the first electrode (as shown in fig. 2B), the second electrode having a second work function value, the second work function value being different from the first work function value (see para. 0041); a separation material (114) positioned between the first electrode and the second electrode (as shown in fig. 2B), the separation material comprising a first surface in at least partial physical contact with the first electrode and a second surface positioned opposite to the first surface (as shown in fig. 2B), the second surface in at least partial physical contact with the second electrode (as shown in fig. 2B); and the first electrode, the second electrode, and the separation material collectively defining an energy harvesting thermionic device (see para. 0009).
Birmingham et al. fail to teach that the first electrode, the second electrode, and the separation material collectively defining “an at least partially arcuate” energy harvesting thermionic device.
Edington et al. teach a similar thermionic energy harvesting device as that of Birmingham et al. battery arrangement (see fig. 2) having a first electrode (40), second electrode (20), and separation material (30) that has an at least partially arcuate device (see “spiral” in para. 0016).  
It would have been obvious to persons having ordinary skill in the art to form the energy harvesting device of Birmingham et al. as an at least partially arcuate energy harvesting device because Edington et al. teach that a spiral wound configuration is more suitable over a planar configuration for a variety of applications of thermal batteries (see para. 0016).
Regarding claim 46, the combination of Birmingham et al. and Edington et al. would have at least the first electrode, the second electrode, and the separation material collectively define a spiral wound composite layer since this is the preferred arrangement suggested by Edington et al. (as shown in fig. 2; see also para. 0016)
Regarding claim 47, the combination of Birmingham et al. and Edington et al. would have at the spiral wound composite layer wound about itself multiple times since that is the effect of having a spiral as shown in fig. 2 of Edington et al.
Regarding claims 48-49, the combination of Birmingham et al. and Edington et al. would have an electrically conductive member about which the composite layer is wound as recited in claim 48 (see para. 0020 of Edington et al.) and the electrically conductive member electrically connected to the second electrode (note extension of 40 in the center of the spiral in fig. 2 and see para. 0020 of Edington et al.).
Regarding claim 50, Birmingham et al. teach a fluid (118) in the separation material, wherein the separation material further comprises at least one aperture (as shown in fig.2B) extending from the first surface to the second surface, wherein the fluid is positioned in the at least one aperture to place the first electrode in fluid communication with the second electrode through the aperture (as shown in fig. 2B).
Regarding claim 51, Birmingham et al. teach that the separation material is a dielectric material, the separation material further comprising a solid structure, a permeable material, or a semi-permeable material (various parts of 114 have these properties as shown in fig. 2B).
Regarding claim 52, Birmingham et al. teach that the separation material comprises silica, alumina, boron-nitride, or titania (see para. 0058).
Regarding claim 53, Birmingham et al. teach that the at least one aperture comprises an array of apertures (see para. 0071).
Regarding claim 54, Birmingham et al. teach that the fluid comprises a nano-fluid received in the aperture (see para. 0040).
Regarding claim 55, Birmingham et al. teach that the nano-fluid comprises a dielectric medium (see para. 0040 and 0043).
Regarding claim 56, Birmingham et al. teach that the dielectric medium comprises an alcohol, a ketone, an ether, a glycol, an olefin, or an alkane (see para. 0058).
Regarding claim 57, Birmingham et al. teach that the nano-fluid further comprises a plurality of nanoparticles suspended in the dielectric medium, wherein the plurality of nanoparticles have a third work function value greater than the first and second work function values (see para. 0043 and 0058).
Regarding claim 58, Birmingham et al. teach that the suspended nanoparticles comprise a conductive material with an alkanethiol coating (see para. 0058).
Regarding claim 59, Birmingham et al. teach that the first electrode comprises at least two components, the at least two components comprising: a first material having a fourth work function value, the fourth work function value being greater than the first work function value; and a second material positioned proximal to the first material (as shown in fig. 7A and see para. 0041 and 0062).
Regarding claim 60, Birmingham et al. teach that the first material is a noble metal, aluminum, molybdenum, tungsten, or a combination thereof (see para. 0062).
Regarding claim 61, Birmingham et al. teach that the second material is cesium oxide (see para. 0062).
Regarding claim 62, Birmingham et al. teach that the second electrode comprises at least two components, the at least two components comprising: a third material having a fifth work function value, the fifth work function value being greater than the second work function value; and a fourth material positioned proximal to the third material (see para. 0062).
Regarding claim 63, Birmingham et al. teach that the third material comprises a noble metal, aluminum, molybdenum, tungsten, or a combination thereof (see para. 0062).
Regarding claim 64, Birmingham et al. teach that the fourth material is cesium oxide (see para. 0062.
	Regarding claim 65, the combination of Birmingham et al. and Edington et al. would have the spiral wound composite layer having opposite ends (see fig. 5 of Edington et al.) and wherein the apparatus further comprises a sealant applied to extend over at least a portion of at least one of the opposite ends (see para. 0021 of Edington et al.).
Regarding claim 66, while Birmingham et al. and Edington et al. fail to teach that the sealant comprises antimony, persons having ordinary skill in the art would have incorporated antimony since antimony is a well-known and old material for sealing batteries of the kinds taught by Edington et al.
Regarding claim 67, Birmingham et al. and Edington et al.  provide for the first electrode, the second electrode, and the separation material collectively define a cylindrical structure as shown in fig. 5 of Edington et al.
Regarding claim 68, Birmingham et al. and Edington et al.  provide for the first electrode and/or the second electrode having an edge that is offset from an edge of the separation material (e.g., as shown in fig. 2 and 3 of Edington et al.).
Regarding claim 69, Birmingham et al. teach that the first electrode, the second electrode, and/or the separation material has a nano-scale thickness (see para. 0095).
Regarding claim 70, Birmingham et al. teach that the nano-scale thickness is in a range of 1 nm to 20 nm (see para. 0095).
Regarding claim 71, it is noted that claim 71 combines the features of claims 45 and 50 in method step form and are covered by Birmingham et al. and Edington et al. for the same reasons given above for each respective feature in claims 45 and 50.
Regarding claims 72-77, it is noted that claims 72-77 recite the same features as claims 46-51 and are covered by Birmingham et al. and Edington et al. for the same reasons given above for each respective feature in claims 46-51.
Regarding claims 78-79, it is noted that claims 78-79 recite the same features as claims 53-54 and are covered by Birmingham et al. and Edington et al. for the same reasons given above for each respective feature in claims 53-54.
Regarding claims 80-81, it is noted that claims 80-81 recite the same features as claim 55 and are covered by Birmingham et al. and Edington et al. for the same reasons given above for each respective feature in claim 55.
Regarding claims 82-84, it is noted that claims 82-84 recite the same features as claims 56-58 and are covered by Birmingham et al. and Edington et al. for the same reasons given above for each respective feature in claims 56-58.
Regarding claims 85-88, it is noted that claims 85-88 recite the same features as claims 65, 68, 69, and 70, respectively, and are covered by Birmingham et al. and Edington et al. for the same reasons given above for each respective feature in claims 65, 68, 69, and 70.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references made of record disclose energy harvesting devices and methods of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878